Appeal unanimously dismissed, without costs. Memorandum: City Court did not make a final adjudication of the merits of this action but only granted partial summary judgment to the plaintiff. No appeal lies to this court from an order of County Court reversing a City Court’s order granting partial summary judgment to plaintiff (CPLR 5703, subd [b]; see Lutwack v Piteo, 52 AD2d 754; Serrino v D & B Barr, 37 AD2d 912; and cf. City of Buffalo v Dankner, 48 AD2d 572). (Appeal from order of Chautauqua County Court—partial summary judgment.) Present—Marsh, P. J., Moule, Cardamone, Simons and Goldman, JJ.